Citation Nr: 1812659	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-03 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by neuropathy of the lower extremities, claimed as numbness and tingling of the legs, balance deficits, and vertigo, to include as secondary to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to October 1993 with service in Southwest Asia from December 1990 to May 1991.  He was awarded the Southwest Asia Service Medal with two bronze stars and the Kuwaiti Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Board denied the claims before it, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Then, in an October 2016, Memorandum Decision, the Court vacated the Board decision as to the issues noted above, remanding the case for action consistent with the terms of the Court decision.

In May 2017, this matter was remanded for further development.  The case is once again before the Board.


FINDING OF FACT

A disability manifested by neuropathy of the lower extremities, balance deficits, and vertigo has been shown to be caused or related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by neuropathy of the lower extremities, balance deficits, and vertigo, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fact that the Board is granting the claim being considered on the merits, no further discussion of these duties is necessary.

II.  Law

Service Connection

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumptive Service Connection for Persian Gulf War Veterans

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under (3) are all infectious in nature.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of what are identified as medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, and claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61, 997 (Oct. 7, 2010).

Compensation under 38 U.S.C. § 1117 shall not be paid if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).



III.  Analysis

Service Connection

The Veteran contends that his claimed disability is the result of his active duty military service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service treatment records fail to reflect any current diagnosis associated with a disability manifested by neuropathy of the lower extremities, balance deficits, and vertigo.  See, e.g., December 2017 VA treatment records.  The Board notes that the Veteran had a VA examination in September 2017 in which he reported symptoms of a combination of neuropathy of the lower extremities, balance deficits, and vertigo.  However, no confirmed diagnosis was provided.  Therefore, the Board finds that the Veteran does not meet the threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Presumptive Service Connection for Persian Gulf War Veterans

However, the Veteran also contends that his disability manifested by neuropathy of the lower extremities, balance deficits, and vertigo is due to his Persian Gulf service on the basis that the symptoms are manifestations of undiagnosed illness or medically unexplained chronic multisystem illness.  He reports numbness and tingling in his feet beginning in 1992 or 1993.  Problems with balance and vertigo are also noted since his return from his Persian Gulf service.  See, e.g., September 2017 VA examination, June 2017 VA treatment records.

The Veteran clearly served in Southwest Asia during the Persian Gulf War from December 1990 to May 1991 and therefore is eligible for consideration for service connection on a presumptive basis due to this service.

The Veteran was provided VA examinations in April 2009 and September 2017, in which the VA examiners noted subjective reports of numbness and tingling in the Veteran's feet and that this occurs in the morning "when he first gets up and lasts about 20 minutes," which the Veteran reports as dating back to about 1992 or 1993.  The VA examiners did not diagnose the Veteran with any disability associated with neuropathy of the lower extremities, balance deficits, or vertigo, but did recognize the Veteran's subjective reports of persistent symptoms since leaving the Persian Gulf.  See April 2009 and September 2017 VA examinations.  The examiner in the September 2017 VA examination also addressed whether the reported symptoms involving neuropathy of the lower extremities, balance deficits, and vertigo qualify as signs or symptoms of a medically unexplained chronic multisymptom illness within the meanings of 38 U.S.C. § 1117(g) and 38 C.F.R. § 3.317(a)(2)(ii).

The examiner noted that the Veteran's service treatment records (STRs) including his 1993 separation examination and personnel records are negative for any signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with neuropathy of the lower extremities, balance deficits, and vertigo.  The examiner noted that there is no evidence of any treatment for this in the record.  After a review of the VA treatment records and the Veteran's STRs, the record is silent for any signs or symptoms relating to the above claimed conditions.  The examiner in the September 2017 VA examination made no report of objective signs or symptoms relating to neuropathy of the lower extremities, balance deficits, and vertigo and opined that without any objective signs the claimed conditions do not constitute a chronic unexplained multisymptom illness.

However, the Board concludes that this evidence is not fatal to the Veteran's claim.  The Board notes that laypersons are competent to report objective signs of illness and that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  The Veteran's spouse reports that since returning from the Gulf War, she has noticed the Veteran complain about numbness in his feet and lower extremities for quite some time.  He would stomp his feet on the floor trying to regain feeling, which would happen during the night.  The spouse also reports the Veteran experiencing vertigo and difficulties with balance in the dark.  There reports are also consistent with the Veteran's statements and while the April 2009 and September 2017 examiners did not find objective findings to support the presence of disability associated with the Veteran's subjective complaints, they also did not dispute the Veteran's report of symptoms and did not address the statements of the Veteran's spouse.

In light of the above, the Board concludes that the evidence of record reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets the VA's definition of a Persian Gulf Veteran, experienced neuropathy of the lower extremities, balance deficits, and vertigo, of an unknown etiology rather than separate, diagnosable disabilities.  Further, finding that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for 10 percent evaluations for these symptoms have been closely approximated prior to December 31, 2021.  As such, service connection for neuropathy of the lower extremities, balance deficits, and vertigo as signs and/or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. The Board finds that the evidence is at least in equipoise regarding whether the Veteran's disability manifested by neuropathy of the lower extremities, claimed as numbness and tingling of the legs, balance deficits, and vertigo, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is related to service, and service connection is therefore warranted.



ORDER

Entitlement to service connection for a disability manifested by neuropathy of the lower extremities, balance deficits, and vertigo, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


